Exhibit 10.9

SECOND AMENDMENT TO THE

WORTHINGTON INDUSTRIES, INC.

DEFERRED COMPENSATION PLAN FOR DIRECTORS

This Second Amendment to the Worthington Industries, Inc. Deferred Compensation
Plan for Directors (this “Amendment”) is effective as of the 1st day of October,
2014.

WHEREAS, Worthington Industries, Inc. (the “Company”) previously adopted and
maintains the Worthington Industries, Inc. Deferred Compensation Plan for
Directors (as amended by the Amendment thereto effective as of September 1,
2011, the “Pre-2005 Director Plan”); and

WHEREAS, pursuant to Section 7 of the Pre-2005 Director Plan, the Pre-2005
Director Plan may be amended by the Company’s Board of Directors (the “Board”)
from time to time in the discretion of the Board; and

WHEREAS, the Board desires to amend the Pre-2005 Director Plan to require that,
if a Participant (as that term is defined in the Pre-2005 Director Plan) elects
to have all or a portion of such Participant’s Deferred Compensation Account (as
that term is defined in the Pre-2005 Director Plan) credited to an investment
option based upon theoretical common shares of the Company (“Theoretical FMV
Shares”), that portion must remain credited to the Theoretical FMV Shares
investment option until benefits are distributed to the Participant and to
further require that such portion of the Participant’s Deferred Compensation
Account shall be paid in the form of common shares of the Company rather than
cash;

NOW, THEREFORE, the Pre-2005 Director Plan is hereby amended as follows:

 

8.

Section 2.17 of the Pre-2005 Director Plan is hereby deleted in its entirety and
the following is substituted therefor:

2.17 “401(k) Plan” means the Worthington Industries, Inc. Deferred Profit
Sharing Plan, as in effect from time to time.

 

9.

Section 5.2 of the Pre-2005 Director Plan is hereby deleted in its entirety and
the following is substituted therefor:

5.2 Investment Options – General

(a) Until changed by an amendment to this Plan, made in accordance with the
provisions of Section 7 of this Plan, the investment options available under
this Plan for purposes of crediting earnings on all or a portion of a
Participant’s Deferred Compensation Account shall be: (i) those investment
options available under the 401(k) Plan as in effect from time to time; (ii) the
Theoretical FMV Shares option; and (iii) the Fixed Interest Rate option.
Notwithstanding the foregoing, the Committee in its sole discretion may limit
the investment options available for former Participants who are no longer
Directors or who are receiving installment payment distributions of their
Deferred Compensation Account balances under this Plan.

(b) Theoretical FMV Shares. If a Participant elects to have his Deferred
Compensation Account credited to the Theoretical FMV Shares option, the amount
to be credited, as of the date of such crediting, shall be divided by the then
Fair Market Value of the Common Shares (as defined below) and the Participant’s
Deferred Compensation Account shall be credited with the resulting number of
Theoretical FMV Shares. The portion of the Participant’s Deferred Compensation
Account credited to the Theoretical FMV Shares option shall be credited with
cash dividends with respect to the Theoretical FMV Shares at the time and equal
in amount to the cash dividends which would have been paid on the Theoretical
FMV Shares if they had been issued and outstanding Common Shares on and after
the date the Theoretical FMV Shares were credited to the Participant’s Deferred
Compensation Account; and at such time, the amount of cash dividends credited to
the Participant’s Deferred Compensation Account shall be divided by the then
Fair Market Value of the Common Shares and the Theoretical FMV Shares option
portion of the Participant’s Deferred Compensation Account shall be credited
with the resulting number of Theoretical FMV Shares.



--------------------------------------------------------------------------------

“Fair Market Value of the Common Shares” shall be the closing sale price of the
Common Shares for the last date immediately prior to the date of valuation. If
the Common Shares cease to be publicly traded, the Committee shall select, in
its discretion, an appropriate method for determining the Fair Market Value of
the Common Shares.

In the event of any reclassification, recapitalization, reorganization, merger,
consolidation, spin-off, split-up, reverse stock split or other corporate
transaction affecting the Common Shares, the number of Theoretical FMV Shares
credited to the Theoretical FMV Shares option portion of a Participant’s
Deferred Compensation Account shall be appropriately adjusted to reflect such
transaction, without any further action being required on the part of the
Company, the Committee, the Participant or any other person.

The portion of a Participant’s Deferred Compensation Account credited to the
Theoretical FMV Shares option shall, upon distribution in accordance with this
Plan, be paid in the form of whole Common Shares; provided, however, that a
Participant will be paid cash (based on the Fair Market Value of the Common
Shares) in lieu of any fractional Common Shares otherwise payable in respect of
the amount credited to the Theoretical FMV Shares option. The portion of a
Participant’s Deferred Compensation Account credited to any investment option
other than Theoretical FMV Shares shall, upon distribution in accordance with
this Plan, be paid in cash. Any amounts required to be withheld in accordance
with Section 8.2 of this Plan may, upon the prior written election of the
Participant, be satisfied by either (i) an equivalent reduction in the amount
otherwise payable to the Participant in the form of cash as a distribution
pursuant to Section 6 of this Plan or (ii) an equivalent reduction in the number
of Common Shares (based upon the Fair Market Value of the Common Shares)
otherwise payable to the Participant as a distribution pursuant to Section 6 of
this Plan or (iii) a combination of (i) and (ii); provided that, to the extent
any such withholding requirement cannot be satisfied in full in the manner
elected by the Participant, the remainder of the required withholding amount
shall be satisfied through a reduction in the amount of cash or the number of
Common Shares (based upon the Fair Market Value of the Common Shares), as
appropriate, which would have otherwise been payable to the Participant as a
distribution pursuant to Section 6 of this Plan.

(c) Fixed Interest Rate. If a Participant elects to have all or any portion of
his Deferred Compensation Account credited to the Fixed Interest Rate option,
the portion of the Participant’s Deferred Compensation Account invested in the
Fixed Interest Rate option shall be credited with interest compounded annually
at the rate determined by the Committee. If the Committee does not otherwise set
the Fixed Interest Rate, the Fixed Interest Rate for a Plan Year shall be the
Applicable Federal Mid-Term Interest Rate for the month of January of that Plan
Year.

 

10.

Section 5.3 of the Pre-2005 Director Plan is hereby deleted in its entirety and
the following is substituted therefor:

5.3 Selection of Investment Option

The Participant shall select the investment option for his Deferred Compensation
Account in an Election Agreement. The Participant may change the investment
option for his Deferred Compensation Account as of the time permitted under the
401(k) Plan for the same investment option; provided, however, that any portion
of a Participant’s Deferred Compensation Account credited to the Theoretical FMV
Shares option on or after August 31, 2014 shall remain credited to the
Theoretical FMV Shares option until distributed pursuant to Section 6 of this
Plan. If a Participant does not select an investment option for all or any
portion of the Participant’s Deferred Compensation Account, the Fixed Interest
Rate option shall apply to such portion of the Participant’s Deferred
Compensation Account.

IN WITNESS WHEREOF, the Company has caused this Second Amendment to be executed
by its duly authorized officer effective as of the date first set forth above.

 

WORTHINGTON INDUSTRIES, INC.

/s/ Dale T. Brinkman

By:

 

Dale T. Brinkman

Its:

 

Vice President-Administration